FILED
                           NOT FOR PUBLICATION
                                                                            NOV 28 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-30044

              Plaintiff-Appellee,                D.C. No. 3:14-cr-00038-HZ-1

 v.
                                                 MEMORANDUM*
LEONEL MARIN-TORRES,

              Defendant-Appellant.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Marco A. Hernandez, District Judge, Presiding

                          Submitted November 9, 2016**
                                Portland, Oregon

Before: McKEOWN, W. FLETCHER and FISHER, Circuit Judges.

      Leonel Marin-Torres appeals his conviction for assault with a dangerous

weapon with intent to do bodily harm in violation of 18 U.S.C. §§ 113(a)(3) and

7(3) and possession of prison contraband in violation of 18 U.S.C. §§ 1791(a)(2),


      *
       This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
        The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
(b)(3), (d)(1)(B) and 7(3). Marin-Torres contends he was effectively denied his

right to represent himself in violation of the Sixth Amendment, see Faretta v.

California, 422 U.S. 806, 821 (1975), because the district court denied him

adequate access to discovery. Marin-Torres, whose is Spanish speaking, primarily

contests the district court’s denial of his request to have a complete set of translated

discovery and the court’s entry of a protective order prohibiting him from retaining

discovery materials in his cell. “We review de novo whether there has been a

violation of . . . the Sixth Amendment right to make a defense[,]” United States v.

Stever, 603 F.3d 747, 752 (9th Cir. 2010), and we affirm.

      Marin-Torres’ right to self-representation under Faretta necessarily includes

the right to prepare a defense. See Milton v. Morris, 767 F.2d 1443, 1446 (9th Cir.

1985). This right includes “time to prepare and some access to materials and

witnesses” but “is not unlimited.” Id. “Security considerations and avoidance of

abuse by opportunistic or vacillating defendants may require special adjustments.”

Id.

      Here, the district court appointed standby counsel, bilingual interpreters and

investigators to assist Marin-Torres with his review of discovery materials. The

district court also allowed Marin-Torres to have key documents translated into

Spanish. Prisoner and officer safety required restricting Marin-Torres’ ability to


                                           2
retain and review materials outside of the presence of his defense team. These

“special adjustments” were based on legitimate security concerns.

      Marin-Torres responded to these accommodations by repeatedly obstructing

his defense team’s efforts to review discovery with him, electing to protest his

unrequited demands rather than work within the reasonable confines set by the

district court. To the extent Marin-Torres was not prepared to present a defense at

trial, it was the result of his own choices. We cannot fault the district judge, who

exhibited commendable patience in attempting to accommodate Marin-Torres’

requests and his right to present a defense.

      AFFIRMED.




                                           3